DETAILED ACTION

Response to Amendment
The reply filed on 02 November 2021 (the instant amendment) is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The underlining and through-striking presented in the claims of the instant amendment is not reflective of changes made to the most recently entered set of claims. The claim set filed 16 June 2021 is the most recently entered set of claims, and the instant amendment does not reflect changes thereto. See 37 CFR 1.111. 

Election/Restrictions
Newly amended claim 1 is directed to an invention that is independent or distinct from the originally presented invention for the following reasons:
The invention of newly amended claim 1 (“the new invention”) and the originally presented invention are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, since the new invention can be formed absent (1) a propellant insert positioned in the propellant chamber to the reduce the internal volume of the propellant chamber, wherein the propellant chamber has an internal volume that is at least 10% less than the open internal volume of a standard 
Furthermore, the inventions as claimed do not encompass overlapping subject matter, i.e., are mutually exclusive (they do infringe upon one another), and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; the search of the originally presented invention required search terms such as “propellant insert” and “internal volume” and “propellant chamber,” whereas a search of the new invention would not require said terms; a search of the new invention would require additional search-queries 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3-18, and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment Continued
In addition to the reasons set for above in the section entitled Response to Amendment, the amendment filed on 02 November 2021, presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention, as set forth above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641